PER CURIAM.
The district court held that Leroy Holland, employed as a laborer by Harrison Brothers, could not recover under the Longshoremen’s and Harbor Workers’1 Compensation Act. Accordingly, the district court set aside the award of compensation made by the Deputy Commissioner as unlawful and beyond his jurisdiction and entered judgment for the plaintiffs.
On appeal, this Court, in the circumstances of the case, relying on Calbeck v. Travelers Ins. Co., 1962, 370 U.S. 114, 82 S.Ct. 1196, 8 L.Ed.2d 368, reversed' the district court. On rehearing, we reaffirm our original holding, but we are of the opinion that the case should be remanded since the district court did not go beyond the jurisdictional issue.
Accordingly, we grant the petition for rehearing and herewith modify our earlier judgment to the extent that we order the case remanded for the district court to determine (1) the causal connection, if any, between the claimant’s injury of June 20, 1957 and his physical condition subsequent to September 3, 1957 and (2) whether substantial evidence supports the findings that the claimant was temporarily partially disabled for a period and continues to be temporarily totally disabled.